              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        AUGUSTA DIVISION


BRITTANY LAMB,                  *
                                *


         Plaintiff,             *
                                *


    V.                          *      CV 119-030
                                *


RICHARD ROUNDTREE, Sheriff      *
of Richmond County, and         *
HOY DARLING, Deputy of the      *
Richmond County Sheriff's       *
Office, in their individual     *
and official capacities,        *
                                *


         Defendants.



                             ORDER




    Before the Court are Defendants' motion to dismiss (Doc.

4) and Plaintiff's motion to file an out-of-time brief in

opposition to the     motion to dismiss (Doc.   7).     The Court

DENIES AS MOOT both motions.


    After Defendants removed the case to this Court from the

Superior Court of Richmond County, they filed, pursuant Rule

12(b)(6), a   motion to dismiss on March 4,     2019.   (Doc. 4.)

Federal Rule of Civil Procedure 15(a) allows a party to amend

its pleading once as a matter of course within twenty days

after serving the original complaint or "21 days after service

of a motion under Rule 12(b),(e), or (f)."      Fed. R. Civ. P.
15(a).       Under       Rule     81(c)(1),      the      Federal     Rules    of    Civil

Procedure "apply to a civil action after it is removed from a

state court."            Therefore, under Rule 15(a)(2), Plaintiff had

twenty-one days from the date of service of the motion to

dismiss to file an amended complaint as a matter of course.-^

See    Wilson v. Select Portfolio Servicing,                      Inc.,      No. 117-CV-

04543-LMM-RGV,           2018    WL    4474639,      at   *3    (N.D.    Ga.   June     19^

2018),    report         and    recowmendation         adopted,       2018    WL   4481964

(N.D. Ga. July 9, 2018).                 Plaintiff timely filed her amended

complaint on March 25, 2019. (Doc. 6.)

       "It     is    well-established            that      an    amended       complaint

super[s]edes an original complaint and renders the original

complaint without legal effect."                     Renal Treatment Ctrs.- Mid-

Atl.,    Inc.       V.    Franklin      Chevrolet-Cadillac-Pontiac-GMC,                  No.
                                                                                           I




608CV087,      2009      WL 995564, at          *1    (S.D.     Ga.    Apr.    13,   2009)

(quoting In re Wireless Tel. Fed. Cost Recovery Fees Litig.,

396 F.3d 922, 928 (8th Cir. 2005) and citing Fritz v. Standard

Sec.    Life    Ins.      Co.,    676   F.2d    1356,     1358    (1982)); see          also

Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345

n.l    (11th    Cir.      1999)       ("An    amended     complaint     supersedes       ah

original       complaint.").             As    the   amended      complaint        is   the

     ^Because the motion to dismiss was served on Plaintiff by
mail, she had three additional days to file her amended
complaint.   See Fed. R. Civ. P. 6(d); see also (Doc. 9, p. 1
(confirming Defendants' motion served by mail).)
operative pleading in this case, the motion to dismiss filed

in response to the original complaint is denied as moot.               See

EJC6, LLC V. City of Johns Creek, No. 1:15-CV-779-WSD, 2016 WL

727206, at *3 (N.D. Ga. Feb. 19, 2016); see also Morton v.

Reeves,   No.   CV   118-165,   at   *1   (S.D.   Ga.   Sept.   27,   2019)

(denying as moot motion to dismiss original complaint where

plaintiff filed an amended complaint). Likewise, the motion

requesting permission to file an out-of-time response to an

inapplicable motion is denied as moot.

    ORDER ENTERED      at   Augusta,      Georgia,   this

March, 2020.




                                 J. RjtoALHALL, CHIEF JUDGE
                                 UNITED J5TATES DISTRICT COURT
                                              DISTRICT OF GEORGIA
